—Judgment, Supreme *278Court, Bronx County (Dominic Massaro, J.), rendered July 8, 1992, convicting defendant, after a jury trial, of murder in the second degree and criminal possession of a weapon in the second degree, and sentencing him to concurrent terms of 20 years to life and 5 to 15 years, respectively, unanimously affirmed.
At a hearing on defendant’s motion to set aside the verdict, it was revealed for the first time that the trial prosecutor, in arranging for the security of an incarcerated witness, had notified the prosecutor in charge of the case against the witness, in another county, of the fact of this witness’s "cooperation.” We reject defendant’s argument that this constituted the type of cooperation agreement or leniency promise required to be disclosed to the defense (cf., People v Cwikla, 46 NY2d 434). On the contrary, "there is nothing to indicate that [the witness’s] co-operation was bargained for, directly or indirectly” (People v Piazza, 48 NY2d 151, 163). Concur—Rosenberger, J. P., Rubin, Kupferman, Asch and Williams, JJ.